DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Claims 1-9 are pending in the application, of which claims 1 and 7 are independent claims. 
Applicant’s arguments in the remarks filed on 01/06/2021 with respect to claims 1-9 have been considered, but they are not persuasive. 
In last Non-Final Office action, claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mujtaba et al. (US Pub. 20130016632, hereinafter “Mujtaba”) in view of Hendin (US Pub. 2010/0227570).
In the recent amendment, the Applicant has amended claims 1 and 7 and argued that the combination of Mujtaba and Hendin fails to disclose or be obvious over the amended limitations as recited in claims 1 and 7.
In response to the Applicant’s argument in detail, the Examiner will discuss each Applicant’s arguments as below:
Argument (A), regarding claims 1 and 7, in the third paragraph at page 6 to the last paragraph at page 7, the Applicant argues that: the combination of Mujtaba and Hendin fails to disclose or render obvious the following limitations: “while the first service is provided and the second service is not provided, when the second signal including the paging signal of the second communication network is received, the switch is configured to connect the first antenna and the second transceiver or connect the first antenna and the divider” as claimed in the currently amended claims 1 and 7 of the current application.
In response to Argument (A) above, the Examiner respectfully disagrees: Mujtaba (Fig. 6: S302[Wingdings font/0xE0] 314; [0079]-[0082]) discloses a method of monitoring the paging signals and call transmission for a dual mode system that supports 1xRRT and EV-DO transmissions. Mujtaba (Fig. 6, S302-S314: [0079]-[0082]) discloses while in Idle node, the mobile device wakes up to monitor the 1XRRT (S302: first 1xRTT service is provided, second EV-DO service is not provided) and if an EV-DO page is received while waiting for the 1xRRT paging to be expired, the system determines the EV-DO paging signal and switches the antenna 40A to couple to the EV-DO RF transceiver 206 to perform processing of EV-DO data transmission or reception. Due to the lacking of support from the claimed limitations, the above teachings of the combination of Mujtaba and Hendin therefore read on the amended limitations of claims 1 and 7 and all the remaining of the dependent claims, due to their respective dependencies to the above rejected base claims.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, 
Claims 1-9 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
Regarding Claims 1 and 7, the added limitations: “wherein while the first service is provided and the second service is not provided, when the second signal including the paging signal of the second communication network is received, the switch is configured to connect the first antenna and the second transceiver or connect the first antenna and the divider” hare found no antecedent basis anywhere in the specification of the application. The Applicant stated in the remark that the support for the above amendment of claims 1 and 7 can be found at paragraph [0039]; however, content of the above paragraph tells different story; Paragraph [0039] simply discusses about a scheme of splitting power level between the first and second signals of a first and second communication networks which are simultaneously received signal via the antenna 110. 
There is nothing in the above paragraph or anywhere else in the specification, a discussion about the condition as when the first service is provided and the second service is NOT provided, much less receiving a second signal including the paging signal of the second communication network, such 1 and 7 from the current amendment.
Any added limitations to the claims should have a support or antecedent basis from the specification of the application. Due to the lacking of support from the specification, Claims 1 and 7 and its respective dependent claims (2-6, 8-9) are therefore rejected under 35 U.S.C. 112(a).
Claim Rejections - 35 USC § 103
NOTICE: In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. 	Determining the scope and contents of the prior art.
2. 	Ascertaining the differences between the prior art and the claims at issue.
3. 	Resolving the level of ordinary skill in the pertinent art.
4. 	Considering objective evidence present in the application indicating obviousness or non-obviousness.
NOTICE: This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Mujtaba et al. (US Pub. 20130016632, hereinafter “Mujtaba”) in view of Hendin (US Pub. 2010/0227570).
Regarding claims 1 and 7, Mujtaba discloses an electronic device {Mujtaba: Figs. 1-2: [0022]; [0031]: a mobile electronic device 10} comprising:
a first transceiver associated with a first cellular communication network {Mujtaba: Figs. 3-4: [0045]; [0047-[0048]; [0056]: first RF transceiver 106/206 supporting CDMA EV-DO (2G/3G) protocol}; a second transceiver associated with a second cellular communication network different from the first cellular communication network {Mujtaba: Figs. 3-4: 0045]; [0047-[0048]; [0056]: second RF transceiver 108/208 supporting CDMA 1xRTT protocol different cellular 1x protocol}; 
a first antenna configured to receive a first signal {Mujtaba: Fig. 4: [0056]; [0061]; [0064]-[0065]: antenna 40A configured  to transmit and receive data signals}; a second antenna configured to receive a second signal {Mujtaba: Fig. 4: : [0056]; [0061]; [0064]-[0065]: antenna 40B configured as diversity antenna for receiving network signals}, wherein the first antenna and the second antenna simultaneously receive signals of the first cellular communication network and the second cellular communication network {Mujtaba: Fig. 4: : [0060]-[0061]; [0064]-[0065]: antenna 40A and 40B may simultaneously transmit and/or receive on two frequency band classes, BC0 and BC1};
a divider (218-1, 218-2) configured to, while the first antenna and the divider are connected, divide the first signal into a first divided signal to be provided to the first transceiver and a second divided signal to be provided to the second transceiver by splitting power of the first signal {Mujtaba: Fig. 4: [0066]; [0070]: diplexer 218-1 and 218-2 split the BC0 and BC1 respectively into two input signals for EVDO and 1xRTT transceivers 206 and 208}, wherein a first frequency band corresponding to the first divided signal and a second frequency band corresponding to the second divided signal overlap each other {Mujtaba: Fig. 4: [0064]: the EV-DO and 1xRTT are operated on the same frequency band class of BC0 and BC1}; and
wherein, while the first service is provided and the second service is not provided, when the second signal including the paging signal of the second communication network is received, the switch is configured to connect the first antenna and the second transceiver or connect the first antenna and the divider {Mujtaba: Fig. 6: S302[Wingdings font/0xE0] 314; [0079]-[0082]: the 1xRRT wakes up to monitor the paging signal, while EV-DO system is in Idle mode (i.e. second EV-DO service is not provided); and if a EV-DO page us received during awaiting for 1xRRT page is expired, the mobile device in turn determines the EV-DO page signal and switches the first antenna 40A to connect to the EV-DO second radio transceiver 206 to start the processing of the EV-DO traffic data transmission and reception}.
      However, Mujtaba fails to disclose a switch configured to: (1) when a first service is provided and a second service is not provided, connect the first antenna to the first transceiver, and (2) when the first service and the second service are provided, connect the first antenna to the divider and transmit the first divided signal to the first transceiver and the second divided signal to the second transceiver, 
Hendin discloses a switch {Hendin: Figs. 2A-B; 3A-B: [0043]-[0049]: switches 202-1…202-3 cooperating with combiner/divider 204 to transmit receive signals} configured to: (1) when a first service is provided and a second service is not provided, connect the first antenna to the first transceiver {Hendin: Figs. 2A-B; 3A-B: [0044]-[0046]; [0049]: in mutually-exclusive mode, one of two signals is provided, controller controls switches 202-1 … 202-3 to connect one of the transmitter 114 or 118 to antenna 110 (See [0045]-[0047]; [0049])}, and (2) when the first service and the second service are provided, connect the first antenna to the divider and transmit the first divided signal to the first transceiver and the second divided signal to the second transceiver {Hendin: Figs. 2A-B; 3A-B: [0045]-[0046]; [0049]: when in simultaneous mode ([0045]); the received from antenna 110 is divided into first and second signals for transmitters 114 and 118 respectively},
Similarly to Mujtaba, Hendin shares the same field of endeavor in providing RF signal configuration for multi-mode device; As a result, it would Hendin and Mujtaba before him before the effective filing date of the claimed invention to add a switch into between the antenna and the divider (i.e. diplexer) as taught by Hendin, as with the switch, Mujtaba front end circuit can therefore be controlled to select the first and second service for the first antenna to improve the performance of the wireless electronic device by reducing the degradation due to mutual interference {Hendin: [0004]}.
Regarding Claim 2, Mujtaba and Hendin disclose the electronic device of claim 1, further comprising another divider connected with the second antenna and configured to divide the second signal into a third divided signal to be provided to a first receiver and a fourth divided signal to be provided to a second receiver {Mujtaba: Fig. 4: [0056]; [0061]; [0064]-[0065]: diplexer 218-2 as second divider connected to second antenna 40B to divide second signal 40B into BC0 and BC1}.
Regarding Claim 3, Mujtaba and Hendin disclose the electronic device of claim 1, wherein the divider is further configured to combine a first transmission signal from the first transceiver and a second transmission signal from the second transceiver into a single transmission signal {Mujtaba: Fig. 4: [0066]; [0070]: diplexer 218-1 and 218-2 combining Tx signals EV-Do and 1x from transceivers 206 and 208 into transmit signal. Hendin: Figs. 2A-B; 3A-B: [0044]-[0046]; [0049]: in simultaneous mode, the transmitted signals from transmitters 114 and 118 are combined to single signal for transmitting out at antenna 110}
Regarding Claims 4 and 8, Mujtaba and Hendin disclose the electronic device of claim 1, wherein the first service includes a voice call service and the second service includes a data service {Mujtaba: [0010]-[0012]; [0059]-[0061]: CDMA EV-DO handling the data call while 1xRTT is adapted for voice call}.
Regarding Claims 5 and 9, Mujtaba and Hendin disclose the electronic device of claim 1, wherein the switch is further configured to: when the first service is not provided and the second service is provided, connect the second antenna to the second transceiver for receiving {Mujtaba: Fig. 6: [0083]-[0084]: when only one page signal is detected, primary antenna is connected to support traffic mode (S306 or S314). Hendin: Figs. 2A-B; 3A-B: [0044]-[0049]: in mutually-exclusive mode, one of two signals is provided, controller controls switches 202-1 … 202-3 to connect one of the transmitter 114 or 118 to antenna 110 (See [0045]-[0047]; [0049])}.
Regarding Claim 6, Mujtaba and Hendin disclose the electronic device of claim 1, further comprising: a second switch configured to connect the divider or the switch to the first transceiver; and a third switch configured to connect the divider or the switch to the second transceiver {Mujtaba: Fig. 4: [0066]-[0068]: switches 220, 222, 224, 226 as second switch and third switch, coupled to the diplexer 218-1 or 218-2 to the transceivers 206 and 208}.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Noh (US Pub. 2006/0234710) teaches a dual mode mobile terminal with roaming capability.
Seo (US Pub. 2007/0014260) teaches dual  mode mobile terminal handing over packet switch service call between two different communication networks.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action.   

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YUWEN PAN can be reached on 571-272-7855.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/YUWEN PAN/Supervisory Patent Examiner, Art Unit 2649                                                                                                                                                                                                        
/PAUL P TRAN/
Examiner, Art Unit 2649
April 19, 2021